MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00103-CV

 JOE ANTHONY BEAMES, PERSONAL REPRESENTATIVE OF THE ESTATE OF
                 DEBORAH KAY DAVIS, Appellant

                                           V.
                      EDWIN HOWARD HOOKS, JR., Appellee

Appeal from the 98th District Court of Travis County. (Tr. Ct. No. D-1-GN-07-003482).


TO THE 98TH DISTRICT COURT OF TRAVIS COUNTY, GREETINGS:

      Before this Court, on the 13th day of January 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on August 29, 2013. The Supreme Court of
             Texas transferred the appeal from the Court of Appeals for the
             Third District of Texas to this Court. After submitting the
             case on the appellate record and the arguments properly raised
             by the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that the appellant, Joe Anthony
             Beames, Personal Representative of the Estate of Deborah Kay
             Davis, pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered January 13, 2015.

              Panel consists of Justices Keyes, Higley, and Brown.
              Opinion delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 27, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT